ORDER
PER CURIAM.
The court sua sponte enters the following order in Highmark, Inc. v. Allcare Health Management Systems, Inc. (No. 11-1219).
It Is ORDERED That:
The parties are hereby directed to file briefs, not to exceed fifteen pages each, addressing the impact of the Supreme Court’s decisions in Highmark, Inc. v. Allcare Health Management System, Inc., — U.S. -, 134 S.Ct. 1744, 188 L.Ed.2d 829 (2014) and Octane Fitness, LLC v. Icon Health & Fitness, Inc., — U.S. -, 134 S.Ct. 1749, 188 L.Ed.2d 816 (2014) on this case and how the court should proceed following the remand of the case from the Supreme Court. The briefs shall be filed no later than July 28, 2014.